           Case 1:19-cv-01647-JLT Document 17 Filed 07/31/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ERIC NEAL JOHNSON,               )                 Case No.: 1:19-cv-1647 - JLT
                                      )
12            Plaintiff,              )                 ORDER GRANTING PLAINTIFF’S REQUEST
                                      )                 FOR AN EXTENSION OF TIME
13       v.                           )
14                                    )                 (Doc. 16)
     COMMISSIONER OF SOCIAL SECURITY,
                                      )
15            Defendant.              )
                                      )
16                                    )

17          On July 30, 2020, the parties stipulated for Plaintiff to have an extension of time to file an
18   opening brief. Notably, the Scheduling Order allows for a single extension of thirty days by the
19   stipulation of the parties. (Doc. 5 at 3) Beyond the single extension by stipulation, “requests to modify
20   [the scheduling] order must be made by written motion and will be granted only for good cause.” (Id.)
21   Because the parties previously stipulated to an extension of time for the Commissioner (see Doc. 13),
22   the Court construes to be a motion to amend the Court’s scheduling order. (Doc. 5 at 3)
23          Jonathan Pena, counsel for Plaintiff, asserts the additional time is necessary because “due [to]
24   several merit briefs being due on the same week.” (Doc. 16 at 1) Mr. Pena asserts he needs “additional
25   time to brief the issues thoroughly.” (Id.) Further, Mr. Pena notes the Commissioner does not oppose
26   the requested extension and stipulated to his request. (Id. at 1-2) Finally, it does not appear the
27   Commissioner would suffer any prejudice as a result of the extension of time. Accordingly, the Court
28   ORDERS:

                                                         1
         Case 1:19-cv-01647-JLT Document 17 Filed 07/31/20 Page 2 of 2



1         1.    The request for an extension of time (Doc. 16) is GRANTED; and

2         2.    Plaintiff SHALL file an opening brief no later than September 25, 2020;

3         3.    Plaintiff is informed that no further extensions of time will be granted for filing the

4               opening brief without a showing of exceptionally good cause, which will not include

5               Counsel’s workload.

6
7    IT IS SO ORDERED.

8      Dated:   July 30, 2020                              /s/ Jennifer L. Thurston
9                                                   UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
